

Exhibit 10(a)93


RESTRICTED UNIT AGREEMENT




This RESTRICTED UNIT AGREEMENT, by and between Entergy Corporation and J. Wayne
Leonard (“Grantee”), shall be effective as of the date approved by the Personnel
Committee of the Entergy Corporation Board of Directors, contingent upon
execution by the parties. The definitions of capitalized terms used in this
Agreement are provided in Section 19, unless otherwise noted.


1.  
   Grant of Restricted Units.  In consideration of the continued leadership and
System service Grantee will provide over the next 36 months, pursuant to the
Equity Plan the Company hereby grants to Grantee ONE HUNDRED THOUSAND (100,000)
Restricted Share Units (“Restricted Units”), subject to the terms and conditions
set forth below, including, but not limited to, Section 4 of this Agreement.



2.  
   Vesting of Restricted Units.  The Restricted Units (without dividend
equivalents) shall vest in accordance with the following schedule:



·  
50,000 Restricted Units shall vest on December 3, 2011.

·  
50,000 Restricted Units shall vest on December 3, 2012.



Grantee must be a full-time employee of a System Company (as defined in the
Equity Plan) continuously from the Effective Date of this Agreement through the
applicable vesting date in order to vest in the Restricted Units that are
scheduled to become vested on such vesting date.  Notwithstanding the foregoing,
the following subsections set forth the entitlement of Grantee or his
beneficiary(ies) to accelerated vesting of any then unvested Restricted Units
under specified circumstances described in each subsection, and in no event
shall Grantee and his beneficiary(ies) be entitled to accelerated payments and
benefits under more than one such subsection.


2.1  
The Restricted Units constitute "Other EOP Awards," as that term is defined in
Grantee's Retention Agreement with the Company, executed on November 21, 2000
and effective as of October 27, 2000 (“Retention Agreement”) and, therefore, the
vesting of such Restricted Units shall accelerate in the event Grantee
experiences a Qualifying Termination or a Merger Related Termination, as those
terms are defined in Grantee's Retention Agreement.



2.2  
Nothwithstanding the vesting criteria set forth in Section 2 or any provision of
the Equity Plan to the contrary (including Equity Plan Section 13.1 in the event
of a Change in Control), if prior to the applicable vesting date, either (i)
Employer terminates Grantee’s employment with Employer for a reason other than
Cause; or (ii) Grantee’s employment is terminated in connection with a Change in
Control, then Grantee shall fully vest in all Restricted Units on Grantee’s
employment termination, unless Grantee becomes employed by an employer that
assumes this Agreement or the obligations to Grantee hereunder.



2.3  
Any portion of Grantee’s Restricted Unit grant that is not already vested in
accordance with the above schedule shall immediately vest upon (a) Grantee’s
termination of employment for Good Reason (as defined in Section 19.9 of this
Agreement); (b) Grantee’s death or Disability (as defined in Section 19.6 of
this Agreement); or (c) Company’s termination of Grantee’s employment for any
reason other than Cause (as defined in Section 19.2 of this Agreement).



 
3.   Payment or Deferral of Restricted Units.



 
3.1
Except as elected by Grantee in accordance with Section 3.2, as soon as
reasonably practicable after each date on which the Restricted Units vest
hereunder but in no event later than the date that is 2 ½ months from the end of
the Company’s taxable year in which such amount is no longer subject to a
substantial risk of forfeiture, the Company shall pay to Grantee a cash amount
equal to the Fair Market Value of a share of Common Stock on the date of
vesting, multiplied by the number of Restricted Units which vested on such
date.  Such payment shall be made in accordance with the short-term deferral
exception of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and final regulations issued thereunder.



 
3.2
In lieu of receiving payment of any vested Restricted Units at the time set
forth in Section 3.1 above, Grantee may elect, to the extent allowed under the
Equity Plan in accordance with the requirements of Code Section 409A and final
regulations issued thereunder, to defer payment in accordance with the Equity
Plan.  Any such election to defer must be made at least 12 months prior to the
vesting date of such amount and must defer payment by at least five years,
provided that to the extent specified in the Grantee’s deferral election,
payment shall be accelerated upon death, disability, unforeseeable emergency or
change in control, as such terms are defined for purposes of, and to the extent
permitted by, Code Section 409A



4.
Termination, Forfeiture and/or Repayment of Restricted Units.  Except as
otherwise provided herein, the Restricted Units for which restrictions have not
yet lifted shall terminate on the date on which the Grantee's full-time System
employment terminates.  In addition, Grantee agrees to the following:



4.1  
In the event Grantee vests in all or a portion of the Restricted Units granted
under this Agreement, then for a period of two years following the Date of
Termination, Grantee shall not engage (without the prior written consent of
Company) in any employment or other activity (either in his individual capacity
or together with any other person, corporation, governmental agency or body, or
other entity)  with any entity that is (i) listed in the Standard & Poor’s
Electric Index, Philadelphia Utility Index, or the Dow Jones Utilities Index; or
(ii) in competition with, or similar in nature to, any business conducted by any
System Company at any time during such period, where such competing employer is
located in, or servicing in any way customers located in, those parishes and
counties in which any System Company services customers during such period. In
the event of any violation by Grantee of this subsection 4.1, or in the event
that all or any part or application of this subsection 4.1 is held or found
invalid or unenforceable for any reason whatsoever by a court of competent
jurisdiction, then (i) Grantee shall repay to Company, within 5 business days of
Company's written request therefor, any Restricted Unit amount previously paid
to him pursuant to this Agreement, (ii) Grantee shall forfeit any amount
previously awarded to him and deferred under the Equity Plan or otherwise
pursuant to this Agreement, and (iii) Grantee shall have no further entitlement
to receive any additional payments or benefits under this Agreement.



 
4.2
For a period of two years following the Date of Termination, Grantee agrees not
to take any action or make any statement, written or oral, to any current or
former employee of any System Company, or to any other person, which disparages
any System Company, its management, directors or shareholders, or its practices,
or which could reasonably be expected to disrupt or impair their normal
operations, including actions or statements (i) that could reasonably be
expected to harm the reputation of any System Company with its clients,
suppliers, employees or the public; or (ii) that could reasonably be expected to
interfere with existing or prospective contractual or employment relationships
with any System Company or its clients, suppliers or employees.  In the event of
any violation by Grantee of this subsection 4.2, or in the event that all or any
part or application of this subsection 4.2 is held or found invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction ,
then (i) Grantee shall repay to Company, within 5 business days of Company's
written request therefor, any Restricted Unit amount previously paid to him
pursuant to this Agreement, (ii) Grantee shall forfeit any amount previously
awarded to him and deferred under the Equity Plan or otherwise pursuant to this
Agreement, and (iii) Grantee shall have no further entitlement to receive any
additional payments or benefits under this Agreement.



  5.  
Compliance with Code Section 409A Limitations.  Notwithstanding any provision to
the contrary, all provisions of this Agreement shall be construed and
interpreted to comply with Code Section 409A and if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Code Section 409A or regulations thereunder.  Specifically, the
terms “termination” and termination of employment” shall be applied in a manner
consistent with the definition of “separation from service” within the meaning
of Code Section 409A.  A right of the Company, if any, to offset or otherwise
reduce any sums that may be due or become payable by the Company to Grantee by
any overpayment or indebtedness of the Grantee shall be subject to limitations
imposed by Code Section 409A.  For purposes of the limitations on nonqualified
deferred compensation under Code Section 409A, each payment of compensation
under this Agreement shall be treated as a separate payment of compensation for
purposes of applying the Section 409A deferral election rules and the exclusion
from Section 409A for certain short-term deferral amounts. Amounts payable under
this Agreement shall be excludible from the requirements of Code Section 409A,
to the maximum possible extent, either as (i) short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of substantial vesting), or (ii) under the exclusion
for involuntary separation pay provided in Treasury Regulations Section
1.409A-1(b)(9)(iii).  To the extent that deferred compensation subject to the
requirements of Code Section 409A becomes payable under this Agreement to
Grantee at a time when Grantee is a “specified employee” (within the meaning of
Code Section 409A), any such payments shall be delayed by six months to the
extent necessary to comply with the requirements of Code Section 409A(a)(2)(B).



6.  
Restricted Units Nontransferable.  Restricted Units awarded pursuant to this
Agreement may not be sold, exchanged, pledged, transferred, assigned, or
otherwise encumbered, hypothecated or disposed of by Grantee (or any
beneficiary) other than by will or laws of descent and distribution.



7.  
Governing Law.  The laws of the State of Louisiana shall govern the validity,
interpretation, and construction of this Agreement, without regard to its
principles of conflict of laws.



8.  
Incorporation of Equity Plan.  The Equity Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Units and this Agreement
shall be subject to all terms and conditions of the Equity Plan, a copy of which
has been provided or otherwise made accessible to the Grantee.  Any capitalized
term which is not defined in this Agreement shall have the meaning set forth in
the Equity Plan, unless otherwise noted.



9.  
Amendments.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Grantee and such officer as may be specifically designated by the
Committee.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  The Equity Plan may be amended, modified or
terminated only in accordance with its terms.



10.  
Rights as a Shareholder.  Neither the Grantee nor any of Grantee's successors in
interest shall have any rights as a stockholder of the Company with respect to
any Restricted Unit.



11.  
 Agreement Not a Contract of Employment.  Neither the Equity Plan, the granting
of the Restricted Units, this Agreement nor any other action taken pursuant to
the Equity Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Grantee has a right to continue as
an employee of any System Company for any period of time or at any specific rate
of compensation.



  12.
Settlement of Disputes.  The Committee shall have full authority to interpret
and construe the terms of the Equity Plan and this Agreement.  The determination
of the Committee as to any such matter of interpretation or construction shall
be final, binding and conclusive.



12.1  
All claims by Grantee for benefits under this Agreement shall be directed to and
determined by the Committee and shall be in writing. The Committee shall have
the sole and exclusive power and discretion to make factual determinations,
construe and interpret the Agreement.  Any denial by the Committee of a claim
for benefits under this Agreement shall be delivered to Grantee in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon.  The Committee shall afford a reasonable
opportunity to Grantee for a review of the decision denying a claim and shall
further allow Grantee to appeal to the Committee a decision of the Committee
within sixty (60) days after notification by the Committee that Grantee's claim
has been denied.



12.2  
If Grantee elects to challenge the Committee’s decision in judicial proceedings,
that action must be filed within 180 days following the day the Committee makes
a final determination on the claim.



 13. 
 Successors.  In addition to any obligations imposed by law upon any successor
to Company, Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place.  Failure of
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Grantee to compensation from Company upon Grantee’s Date of Termination in the
same amount and on the same terms as Grantee would be entitled to hereunder if
Grantee were to be terminated without Cause.



14.  
Unfunded Benefit.  Unless specifically provided for in a written plan document
properly adopted pursuant to such plan, none of the benefits or arrangements
described in this Agreement shall be secured or funded in any way, and each
shall instead constitute an unfunded and unsecured promise to pay money in the
future exclusively from the general assets of Grantee’s System Company employer.



15.  
Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to the Grantee,
to his last known address as shown in the personnel records of Company, and if
to Company, to the following address shown below or thereafter to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:



 
If to Company:

 
Entergy Corporation

 
Attention:  General Counsel

 
639 Loyola Avenue, 26th Floor

                New Orleans, LA 70113-3125


16.  
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.



17.  
Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.




18.  
Binding Agreement.  This Agreement shall inure to the benefit of and be
enforceable by Grantee's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Grantee shall die while any amount would still be payable to Grantee hereunder
(other than amounts which, by their terms, terminate upon the death of Grantee)
if Grantee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of Grantee's estate.



19.  
Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated below:



19.1  
Agreement shall mean this Restricted Unit Agreement.



19.2  
Cause shall mean:



(a)  
The continuing failure by Grantee to substantially perform Grantee’s duties
(other than such failure resulting from the Grantee’s incapacity due to physical
or mental illness or any such actual or anticipated failure after the issuance
of a Notice of Termination for Good Reason by Grantee) that has not been cured
within thirty (30) days after a written demand for substantial performance is
delivered to Grantee by the Committee, which demand specifically identifies the
manner in which the Committee believes that Grantee has not substantially
performed Grantee’s duties; or



(b)  
the  willful engaging by Grantee in conduct which is demonstrably and materially
injurious to any System Company, monetarily or otherwise; or



(c)  
conviction of or entrance of a plea of guilty or nolo contendere to a felony or
other crime which other crime has or may have a material adverse affect on
Grantee’s ability to carry out Grantee’s duties or upon the reputation of any
System Company; or



(d)  
a material violation by Grantee of any agreement Grantee has with a System
Company; or



(e)  
unauthorized disclosure by Grantee of the confidences of any System Company.



For purposes of clause (b) of this Section 19.2, no act, or failure to act, on
Grantee's part shall be deemed "willful" unless done, or omitted to be done, by
Grantee not in good faith and without reasonable belief that Grantee's act, or
failure to act, was in the best interests of the System.


19.3  
Committee shall mean the Personnel Committee of the Entergy Corporation Board of
Directors.



19.4  
Company shall mean Entergy Corporation and shall include any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.



 
19.5
Date of Termination shall mean (i) if Grantee’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
Grantee shall not have returned to the full-time performance of Grantee's duties
during such thirty (30) day period), and (ii) if Grantee's employment is
terminated for any other reason, the date specified in the Notice of Termination
(which, in the case of a termination by Company, shall not be less than thirty
(30) days (except in the case of a termination for Cause) and, in the case of a
termination by Grantee, shall not be less than thirty (30) days nor more than
sixty (60) days, respectively, from the date such Notice of Termination is
given).



 
19.6
Disability shall be deemed the reason for the termination by a System employer
of Grantee's employment, if, as a result of Grantee's incapacity due to physical
or mental illness, Grantee shall have been absent from the full-time performance
of Grantee's duties with the System for a period of six (6) consecutive months,
Company shall have given Grantee a Notice of Termination for Disability, and,
within thirty (30) days after such Notice of Termination is given, Grantee shall
not have returned to the full-time performance of Grantee's duties.



19.7           Effective Date shall mean the date the Agreement is approved by
the Committee.


 
19.8
Equity Plan shall mean the 2007 Equity Ownership and Long Term Cash Incentive
Plan of Entergy Corporation and Subsidiaries, as may be amended from time to
time.



 
19.9
Good Reason for purposes of this Agreement shall mean the occurrence, without
Grantee’s express written consent, of any of the following events during
Grantee’s employment:



(a)  
the substantial reduction in the nature or status of Grantee’s duties or
responsibilities from those in effect on the date immediately preceding the
effective date of this Agreement, other than an insubstantial and inadvertent
act that is remedied by the System Company employer promptly after receipt of
notice thereof given by  Grantee;



(b)  
a reduction of five percent (5%) or more in Grantee’s base salary as in effect
immediately prior to the effective date of this Agreement, which shall be
calculated exclusive of any bonuses, overtime, or other special payments, but
including the amount, if any, Grantee elects to defer under: (1) a cash or
deferred arrangement qualified under Code Section 401(k); (2) a cafeteria plan
under Code Section 125; (3) the Executive Deferred Compensation Plan of Entergy
Corporation and Subsidiaries, or any successor or replacement plan; and (4) any
other nonqualified deferred compensation plan, agreement, or arrangement in
which Grantee may hereafter participate or be a party;



(c)  
requiring Grantee to be based at a location other than the Company's corporate
headquarters (or, alternatively, at any temporary headquarters established by
Company as a result of an emergency or other unforeseen circumstances), except
for required travel on business of any System Company to an extent substantially
consistent with Grantee’s present business obligations;



(d)  
failure by System Company to continue to allow Grantee to participate in
programs or plans providing opportunities for equity awards, stock options,
restricted stock, stock appreciation rights, incentive compensation, bonus and
other plans on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of Grantee’s
participation relative to other participants, as existed immediately prior to
the effective date of this Agreement, except for across the board changes
similarly affecting all senior executives  of Company;



(e)  
failure by System Company employer to continue to allow Grantee to participate
in programs or plans with opportunities for benefits not materially less
favorable than those enjoyed by Grantee under any of the System Company's
pension, savings, life insurance, medical, health and accident, disability or
vacation plans in which Grantee was participating immediately prior to the
effective date of this Agreement, except for across the board changes similarly
affecting all senior executives of Company; or



(f)  
any purported termination of Grantee’s employment which is not effected pursuant
to a Notice of Termination; for purposes of this Agreement, no such purported
termination shall be effective in depriving Grantee of the right to terminate
employment for Good Reason.



Grantee’s right to terminate his employment for Good Reason shall not be
affected by Grantee’s incapacity due to physical or mental illness.  Grantee's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason.


 
19.10
Notice of Termination for purposes of this Agreement shall mean the notice of
purported termination of Grantee’s employment (other than by reason of death),
which shall be communicated by written notice indicating the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Grantee’s employment under the provision so indicated.



19.11   System  shall mean Company and all other System Companies.


 
19.12
System Company(ies) shall mean Company and any other corporation 80% or more of
whose stock (based on voting power or value) is owned directly or indirectly by
Company and any partnership or trade or business which is 80% of more
controlled, directly or indirectly, by Company, and any successor to the
business and/or assets of any such entity.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective on the day and year first above written.


ENTERGY CORPORATION


By: /s/ Terry
Seamons                                                                               
Terry Seamons
 
Senior Vice-President,
 

Human Resources and Administration






The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and pro­visions of the Equity Plan
herein incorporated by reference. The undersigned further acknowledges that the
Equity Plan Prospectus is available to him for review on the Company’s internal
Web page.




        /s/ J. Wayne
Leonard                                                                               
J. Wayne Leonard, Grantee







